                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


In re Flint Water Cases.                   Judith E. Levy
                                           United States District Judge
________________________________/

This Order Relates To:

ALL CASES

________________________________/

   ORDER REGARDING MATTERS DISCUSSED AT THE
DECEMBER 10, 2019 STATUS CONFERENCE, GRANTING VNA
 DEFENDANTS’ MOTION TO DISMISS [150], AND DENYING
 PLAINTIFFS’ MOTION TO AMEND THE COMPLAINT [156]

        The Court held a status conference regarding its pending Flint

water litigation on December 10, 2019. The Court now orders as follows:

   I.       In re Flint Water Cases Discovery

        During the status conference, several Defendants raised concerns

with the current allocation of time during certain depositions. As an

interim measure, the Court allotted one additional hour during

depositions to both Plaintiffs and Defendants.1 Parties must meet and


        The Second Amended Case Management Order (CMO) currently allots 12
        1

hours to the Defendants when deposing a Plaintiff. (ECF No. 998, PageID.25945–
PageID.25946.) This timing will be increased to 13 hours. When deposing Defendants,
confer to propose a new procedure to allocate deposition timing in

instances where parties think they need more time than is currently

allocated. If the parties reach an impasse, the party requesting more time

must file a motion by December 23, 2019. Responses will be due on

December 30, 2019, and this Court will issue a decision before January

6, 2020.

         The Court will hold a discovery telephone conference call on

Wednesday, December 18, 2019 at 2:00pm. To request that a discovery

issue be added to the agenda, parties must follow the discovery dispute

protocol outlined in the Second Amended Case Management Order. (ECF

No. 998, PageID.25963–PageID.25965.)

   II.     Individual Flint Water Cases

         The Court will issue an order to show cause in all individual Flint

Water Cases as to why certain Defendants should not be dismissed.2




the CMO allots 6 hours to Defendants and 8 hours to Plaintiffs—this is now increased
to 7 and 9 hours respectively. When deposing Non-Parties, the CMO allocates 6 hours
for Plaintiffs and 6 for Defendants, which is now increased to 7 hours per side.
       2 Only Marble v. Snyder, 17-cv-12942, and Brown v. Snyder, 18-cv-10726 are

excused from this requirement. In its order following the August 7, 2019 status
conference, the Court exempted these cases from the application of the ruling in
Walters v. Flint, 17-cv-10164, and Sirls v. Michigan, 17-cv-10342. (ECF No. 918,
PageID.24165.) The Court stated that its decision in Walters and Sirls applied to “all
                                          2
These Defendants are: Jeff Wright,3 Daniel Wyant,4 Dayne Walling,5

Nick Lyon,6 Edward Kurtz,7 Liane Shekter Smith,8 Nancy Peeler,9 Robert

Scott,10 and Eden Wells.11 Agreeing to dismiss certain Defendants will

not waive Plaintiffs’ right to appeal this Court’s earlier decisions as to

that Defendant. Plaintiffs in these cases will have until January 8, 2020

to respond to the order to show cause. Defendants may file a reply, if

needed, no later than January 29, 2020.




individual Flint Cases.” (Id.) The Court is currently considering motions to dismiss
in Marble and Brown.
       3 Wright was dismissed as a Defendant in Carthan v. Snyder, 384 F. Supp. 3d

802, 860 (E.D. Mich. 2019) and again in Walters v. Flint, No. 17-10164, 2019 WL
3530874, at *39 (E.D. Mich. Aug. 2, 2019).
       4 Wyant was dismissed as a Defendant in Carthan, 384 F. Supp. at 859 and

again in Walters, 2019 WL 3530874, at *16.
       5 Walling was dismissed as a Defendant in Carthan, 384 F. Supp. at 860 and

again in Walters, 2019 WL 3530874, at *39.
       6 Lyon was dismissed as a Defendant in Walters, 2019 WL 3530874, at *35.

       7 Kurtz was dismissed as a Defendant in Carthan, 384 F. Supp. at 860, and

was not named as a Defendant in Walters, 2019 WL 3530874, at *3 n.5.
       8 Shekter Smith is still a Defendant in Carthan, 384 F. Supp. at 859, but was

dismissed in Walters on statute of limitations grounds. Walters, 2019 WL 3530874, at
*11–*13.
       9 Peeler was dismissed in Carthan, 384 F. Supp. at 858, and was not named as

a Defendant in Walters, 2019 WL 3530874, at *2 n.4.
       10 Scott was not named as a Defendant in Walters, 2019 WL 3530874, at *2 n.4.

       11 Wells was not named as a Defendant in Walters, 2019 WL 3530874, at *2

n.4.
                                         3
  III. Motions to Dismiss in Alexander v. Flint and Chapman v.

        Snyder

     The Court heard oral argument on the pending motions to dismiss

in Chapman v. Snyder (Case No. 18-cv-10679, ECF No. 49, 50, 51) and

Alexander v. Flint. (Case No. 16-cv-13421, ECF No. 150.) Plaintiffs’

counsel in Chapman did not appear at this status conference. However,

the Court was informed by Defendants’ counsel that the parties reached

an agreement on their pending motions to dismiss, and so the parties are

instructed to file any necessary documents by Friday, December 13, 2019.

Any additional motions to dismiss in this case must be filed by January

10, 2020.

     In Alexander, the Court heard argument on both VNA Defendants’

motion to dismiss (Case No. 16-cv-13421, ECF No. 150) and Alexander

Plaintiffs’ motion to amend their complaint. (Case No. 16-cv-13421, ECF

No. 156.) For the reasons set forth on the record, VNA Defendants’ motion

to dismiss is granted. As for Plaintiffs’ motion to amend their complaint,

it was improperly filed without a proposed amended pleading as required

by Local Rule 15.1. Regardless, Plaintiffs’ motion to amend is denied. At

the hearing, Plaintiffs’ counsel stated that he did not know whether an


                                    4
amendment would fix the deficiency identified by VNA Defendants in

their motion to dismiss. Furthermore, the same fraud and reliance issue

was addressed in Carthan where the Court indicated that its ruling “does

not foreclose a fraud claim against Veolia by other plaintiffs. However,

those plaintiffs must plead the necessary elements of their fraud claim

with particularity, including their reliance on Veolia's allegedly

fraudulent statements.” Carthan v. Snyder, 329 F. Supp. 3d 369, 420

(E.D. Mich. 2018) (emphasis in the original). Despite this warning,

Plaintiffs amended their complaint on November 6, 2018 (Case No. 16-

cv-13421, ECF No. 122), and did not include allegations showing that any

of the Plaintiffs actually relied on statements made by VNA Defendants.

For these reasons as well as those set forth on the record, Plaintiffs’

motion is denied.

  IV.   Bellwether Selection

     At the November 2019 status conference, the Court appointed a

committee of lawyers to develop a proposal for the second bellwether pool

selection process. The committee requested and the Court granted extra

time to prepare this proposal. The new deadline is January 15, 2020, and

no further extensions will be granted.


                                   5
  V.     Scheduling of Next Status Conference

       The next status conference will be held on Wednesday, January 22,

2020 at 2:00pm in Ann Arbor, Michigan. Parties are to file proposed

agenda items in Case No. 16-cv-10444 by January 8, 2020. Individual

liaison counsel should collect proposed agenda items from all counsel

representing individual plaintiffs and submit those proposed items as a

single filing. The Court will issue an agenda by January 15, 2020.

       IT IS SO ORDERED.

Dated: December 12, 2019                s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge

                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on December 12, 2019.

                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager




                                    6
